Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13, 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brighton et al (GB 2561383).
Re’ Claim 1, 16, 19. (Currently Amended) Brighton discloses A landing gear system uplock arrangement 101 comprising: a hook/engager 102 defining a gap, wherein the hook is movable between a first position (Fig. 3B), at which the hook retains a movable element of a landing gear system in the gap (Para: 86), and a second position (Fig 3A), at which the hook permits movement of the element into and out from the gap (para 85); a lock/retainer 108, 110 (paragraph 4) between a locked state (Fig 3B), in which the lock prevents movement of the hook from the first position to the second position, and an unlocked state (Fig. 3A), in which the lock permits movement of the hook from the first position to the second position (para 85-86); and a sensor arrangement configured to sense whether the element is present in the gap (proximity sensor para 84), further from claim 19 a linkage (106 cooperating with 120 see para 4-5).
Re’ Claim 2, 3. (Currently Amended) Brighton discloses The uplock arrangement according to claim 1, comprising a member 130 moveable (rotatable – Para 85) relative to the gap by the element when the element is in the gap (Fig. 1-4a defined by hook 102).
Re’ Claim 4. (Currently Amended) Brighton discloses The uplock arrangement according to claim 2 comprising a member biasing device 134 to bias the member relative to the gap.
Re’ Claim 5. (Currently Amended) Brighton discloses The uplock arrangement according to claim 4, comprising a stop 132 to limit a degree to which the member moves relative to the gap.
Re’ Claim 8. (Currently Amended) Brighton discloses The uplock arrangement according to claim 1, wherein the sensor arrangement is configured to sense whether the moveable element is present in the gap on the basis of a status of the lock (112, 114, Para 86).
Re’ Claim 9. (Currently Amended) Brighton discloses The uplock arrangement according to claim 2, wherein the sensor arrangement comprises a sensor (proximity sensor) that is configured to output a signal in dependence on a position of the member relative to the gap (based on position of 130 Para 84).
Re’ Claim 10. (Original) Brighton discloses The uplock arrangement according to claim 9, wherein the sensor is configured to sense a state of the lock (Para 84) and to output the signal in dependence on whether the lock is in the locked state or the unlocked state.
Re’ Claim 11. (Currently Amended) Brighton discloses The uplock arrangement according to claim 9 wherein the sensor comprises a proximity sensor (Para 84).
Re’ Claim 12. (Currently Amended) Brighton discloses The uplock arrangement according to claim 9, further comprising a controller 146 (para 84), wherein the sensor arrangement is communicably connected to the controller and configured to send the signal to the controller, and wherein the controller is configured to determine an integrity of the uplock arrangement based on the signal.
Re’ Claim 13. (Currently Amended) Brighton discloses The uplock arrangement according to claim 1, wherein the locked and unlocked states of the lock are respective locked and unlocked positions of the lock relative to the hook 102 (Fig. 3a-3b).
Re’ Claim 15. (Currently Amended) Brighton discloses The uplock arrangement according to claim 1, wherein the hook is movable between the first and second positions independently (understood from para 4) of changing of the lock to the locked state.
Re’ Claim 17. (Currently Amended) Brighton discloses The landing gear system according to claim 16, further comprising: a landing gear (para 84) movable between a retracted position and an extended position; wherein the hook of the uplock arrangement is movable between the first position, at which the hook is for retaining a movable element of the landing gear in the gap, and a second position, in which the hook is for permitting movement of the element of the landing gear into and out from the gap (para 85-86 and Fig. 2).
Re’ Claim 18. (Currently Amended) Brighton discloses The landing gear system according to claim 16, further comprising: a landing gear (para 84) that is movable between a retracted position and an extended position (para 85-86 Fig. 2), wherein the landing gear is at least partially positioned in a landing gear bay (para 40) when in the retracted position; and a landing gear bay door that is moveable between a closed position, at which the landing gear bay door at least partially covers the landing gear bay, and an open position, at which movement of the landing gear between the extended position and the retracted position is permitted; wherein the hook of the uplock arrangement is movable between the first position, at which the hook is for retaining an element of the landing gear bay door in the gap, and a second position, in which the hook is for permitting movement of the element of the landing gear bay door into and out from the gap (Para 40).
Re’ Claim 20. (Currently Amended) Brighton discloses An aircraft (Fig. 2) comprising at least one uplock arrangement according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brighton et al (GB 2561383).
Re’ Claim 6-7. (Currently Amended) Brighton does not specifically teach The uplock arrangement according to claim 2, wherein the member 130 is operatively connected to the lock 108,110 so that movement of the member relative to the gap causes operation of the lock. Brignton does disclose that the member is in contact with the pin 126 and moves in response to the lock mechanism being unlocked. It would have been obvious to one of ordinary skill in the art at the time of the invention to have these elements operably connected in order to allow for a more reliable and a longer lasting indicator.
Re’ Claim 14. (Original) Brighton teaches The uplock arrangement according to claim 13, comprising a lock biasing device that is configured to bias the lock to the unlocked position 118, and a hook biasing device 118 that is configured to bias the hook to the second position, but does not teach wherein the lock biasing device is separate from the hook biasing device. It would have been obvious to one of ordinary skill in the art at the time of the invention to use two biasing means instead of one as taught in order to provide a level of redundancy in case of failure or miss operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PN 5288037 discloses multiple biasing means and operatively connected linkages and locking means for a hook uplock assembly for aircraft landing gear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642